UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1530



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                              Claimant - Appellant,

          and


REAL PROPERTY AND PREMISES KNOWN AS 1108 SOUTH
BUCHANAN STREET, ARLINGTON, VIRGINIA,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-1567-A)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se.   Gordon Dean Kromberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Shorter, Jr., appeals the district court’s order of

forfeiture upon summary judgment.     We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Shorter, No. CA-98-1567-A (E.D. Va. Feb. 16 & Mar. 12,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 11, 1999, the district court’s records show that it was
entered on the docket sheet on March 12, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2